Citation Nr: 1519906	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  12-24 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Marenna, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1969.  The Veteran had active duty for training from December 1965 through May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran was sent a letter in June 2013 notifying him of his hearing options.  The letter informed him that if the RO did not hear back from him, they would assume that he did not want to attend a hearing.  The Veteran did not respond to the letter.  Thus, the Board will proceed to adjudicate the appeal.


FINDINGS OF FACT

1.  In a February 2003 rating decision, the RO denied the appellant's claim for entitlement to service connection for bilateral hearing loss; the appellant did not file a timely notice of disagreement and the rating decision became final.  

2.  The RO denied the Veteran's petition to reopen his claim for entitlement to service connection for bilateral hearing loss in a February 2004 rating decision and November 2004 statement of the case; the Veteran did not file a timely substantive appeal and the February 2004 rating decision became final.

3.  The RO denied the Veteran's petition to reopen his claim for entitlement to service connection for bilateral hearing loss in a June 2006 rating decision and April 2007 statement of the case; the Veteran did not file a timely substantive appeal and the June 2006 rating decision became final.


4.  Evidence received subsequent to the June 2006 rating decision is new, but is not material, as it does not raise a reasonable possibility of substantiating the claim for service connection for entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The February 2003, February 2004 and June 2006 rating decisions are final as to the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received since the June 2006 rating decision to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to a claim to reopen, VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim; however, it is required "to explain what "new and material evidence" means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012); see also Wilson v. Mansfield, F.3d 1055, 1059 (Fed. Cir. 2007) (the Federal Circuit held that the language of the statute was not "intended to require an analysis of the individual claim in each case," but only to require notice of "the information and evidence necessary to substantiate the particular type of claim being asserted.") and VAOPGCPREC 6-2014.

Prior to initial adjudication of the Veteran's claim, a letter dated in December 2010 fully satisfied the duty to notify provisions, including notice of the elements of new and material evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Dingess/Hartman, 19 Vet. App. at 490.

VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  

The appellant was not afforded an examination in association with his petition to reopen.  In an April 2015 appellant brief, the Veteran's representative asserted that the Veteran should be provided with a VA examination to address the etiology of his hearing loss.  A VA audiological examination was scheduled in November 2010.  However, the Veteran's VA treatment records indicate he failed to report for the examination.  As discussed below, the Board concludes that new and material evidence has not been received on this claim.  Accordingly, there is no duty to provide an examination and no error exists.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria and Analysis

The Veteran asserts that he is entitled to service connection for bilateral hearing loss due to exposure to loud noise in service.  For the reasons that follow, the Board finds that the Veteran's claim is not reopened.

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed. See 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material. If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.

The RO denied the Veteran's claim for hearing loss in a February 2003 rating decision because there was no evidence of a bilateral hearing loss disability.  The Veteran filed a claim to reopen his claim in September 2003 and in a February 2004 rating decision, the denial was continued because there was no evidence of a nexus between hearing loss and service.  The Veteran appealed the decision.  In a November 2004 statement of the case (SOC), the RO again denied the claim.  The Veteran did not file a timely substantive appeal.  Thus, the February 2004 rating decision became final.  The Veteran filed a new claim to reopen in July 2005.  

In a June 2006 rating decision, the RO again denied the Veteran's claim.  The RO found there was no medical evidence showing a relationship of his current hearing loss with his military service.  The Veteran appealed the decision.  In an April 2007 statement of the case, the RO denied the Veteran's claim.  Although the Veteran filed a VA Form 9 in June 2007, he specified that he was only appealing issues listed below.  He cited issues with sleep, dealing with people, ringing in his ears, and employment.  As he did not reference hearing loss, the June 2007 VA Form 9 cannot be construed as a substantive appeal on the issue of whether new and material evidence had been received to reopen a claim for bilateral hearing loss.  In response to a letter seeking clarification, the Veteran stated that he wished to file a claim for depression, secondary to his service-connected tinnitus.  He did not reference his hearing loss disability.  Therefore, the June 2006 rating decision became final.

The Veteran filed a claim to reopen his claim for entitlement to service connection for bilateral hearing loss in November 2010.  The RO denied the Veteran's claim to reopen in a May 2011 rating decision.  The Veteran appealed the decision in April 2012, asserting that the previous decision relied upon an opinion that was incorrect.  He stated that he never had "near the severity of acoustic trauma in my civilian life after I left the military."

The Board finds that since the last final decision in June 2006, new and material evidence has not been received.  At the time of the last final rating decision, the evidence of record included VA treatment records, the Veteran's service treatment records, and a November 2003 VA audiological examination and January 2004 addendum opinion.  The November 2003 VA audiological examination showed that the Veteran had hearing loss.

Since the June 2006 rating decision, new records have been added to the claims file, including VA treatment records and statements from the Veteran.  However, none of the records indicate that there is a nexus between the Veteran's bilateral hearing loss and service.  A December 2010 VA problem list notes that the Veteran had decreased hearing.  However, evidence that the Veteran had bilateral hearing loss was already of record at the time of the last final denial.  The VA treatment records are new, but as they do not indicate the hearing loss is related to service, they are not material to the Veteran's claim.  

The Veteran has asserted that he believes his bilateral hearing loss is related to noise exposure in service.  See April 2012 notice of disagreement.  However, bilateral hearing loss is not the type of disorder which is susceptible to lay opinion concerning etiology.  Although the credibility of evidence is assumed for purposes of reopening, as a lay person, the Veteran is not competent to report that his hearing loss was caused by exposure to noise in service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Although the Veteran has asserted that the February 2004 VA opinion was incorrect, he is not competent to provide a lay opinion as to the etiology of his hearing loss.  Therefore, his statements do not constitute material evidence to warrant reopening of his claim for service connection for hearing loss.  His statements are also essentially cumulative and redundant of his assertions prior to the last final denial of his claim.

After a review of the evidence added to the file since the June 2006 rating decision, the Board finds that it does not raise a reasonable possibility of substantiating the claim.  Evidence that the appellant had bilateral hearing loss was already of record at the time of the last final denial.  The new evidence VA has received since June 2006 that relates to bilateral hearing loss is either redundant or cumulative of evidence submitted prior to the last prior denial, does not relate to an unestablished fact, or does not raise a reasonable possibility of substantiating the claim.  It does not provide any information that was not already known at the prior final denial.  What the medical evidence was missing prior to the Jun 2006 rating decision, and what it continues to lack, is any sort of competent opinion that the Veteran's hearing loss is related to noise exposure in service.  Therefore, the fact necessary to substantiate the claim that previously was unestablished has not been addressed.  Since the deficiency that was found before remains, even with the low threshold established in Shade, the evidence received since the last final denial does not raise a reasonable possibility of substantiating the claim.  Thus, the Board concludes that the additional evidence is not material and the claims to reopen a claim for service connection for bilateral hearing loss are denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence not having been received, the Veteran's petition to reopen his claim for entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


